IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


US BANK NATIONAL ASSOCIATION,         : No. 685 MAL 2014
TRUSTEE                               :
                                      :
                                      : Petition for Allowance of Appeal from the
            v.                        : Order of the Superior Court
                                      :
                                      :
ELIOTTE B. BROWN, GENNARO             :
RAUSO                                 :
                                      :
                                      :
PETITION OF: GENNARO RAUSO            :


                                   ORDER


PER CURIAM

      AND NOW, this 30th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.